          Case 6:20-cv-00764-ADA Document 18 Filed 12/14/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

 GREATGIGZ SOLUTIONS, LLC,                       §
                                                 §
              Plaintiff                          §
                                                 §          Case No. 6:20-cv-0000764
 v.                                              §
                                                 §        JURY TRIAL DEMANDED
                                                 §
 DOORDASH, INC.                                  §

              Defendant

                  DEFENDANT’S UNOPPOSED MOTION FOR
      EXTENSION OF TIME TO ANSWER PLAINTIFF’S AMENDED COMPLAINT

       Defendant DoorDash, Inc. (“Defendant”), without waiving any defenses described or

referred to in Rule 12 of the Federal Rules of Civil Procedure, moves to extend the time to answer,

object to, move, or otherwise respond to Plaintiff GreatGigz Solutions, LLC’s (“Plaintiff”)

amended complaint to and including December 21, 2020. This is a one-week extension. This

motion is not made for delay, but only to permit orderly resolution and allow for the facilitation of

additional discussions with the Plaintiff. There have been two other extensions requested by

Defendant as to the amended complaint, and they were for two weeks total.

       Counsel for Defendant has conferred with counsel for Plaintiff, and Plaintiff is not opposed

to the extension of time sought by this motion




Def’s Unopp. Motion for Ext. of Time to Answer Amended Complaint – Page 1
         Case 6:20-cv-00764-ADA Document 18 Filed 12/14/20 Page 2 of 2




Dated: December 14, 2020                    Respectfully submitted,


                                            By: /s/ Rex A. Mann
                                            Rex A. Mann
                                            Texas Bar No. 24075509
                                            WINSTON & STRAWN LLP
                                            2121 N. Pearl St., Suite 900
                                            Dallas, Texas 75201
                                            Telephone: (214) 453-6500
                                            Fax No.: (214) 453-6400
                                            rmann@winston.com

                                            Kathi Vidal (Admitted Pro Hac Vice)
                                            California Bar No. 194971
                                            WINSTON & STRAWN LLP
                                            275 Middlefield Road Suite 205
                                            Menlo Park, California 94025
                                            Telephone: (650) 858-6500
                                            Fax No.: (650) 858-6550
                                            kvidal@winston.com

                                            ATTORNEYS FOR DEFENDANT



                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the above and foregoing
document has been served on December 14, 2020, to all counsel of record who are deemed to
have consented to electronic service via the Court’s CM/ECF system.


                                              /s/ Rex A. Mann
                                               Rex A. Mann




Def’s Unopp. Motion for Ext. of Time to Answer Amended Complaint – Page 2
